DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 16-17, 25-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Amended Claim 1 recites, “wherein the first contact is formed between the second contact and the substrate”.  Figure 2B, which Applicant indicated as support for the above recitation, and shows a planar view, shows 231 (second contact) disposed over area 210B, part of oxide definition area and coupled to 232 (first contact) and as described in Paragraph 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 16-17, 21-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, recites, “a first contact and a second contact that is formed over the first contact, and the second contact is arranged across the first gate structure of the first transistor and a second gate structure of the second transistor, wherein the first contact is formed between the second contact and the substrate” in lines 11-14, and the recited, “formed over”, “arranged across”, and “formed between” render the claim indefinite, as the scope of the phrases are not defined.  Claims 16 and 21 includes at least one/more of the above phrases, and similarly rejected. For examination purposes, any arrangement/formed so as provide the contact/connection between the recited elements is considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 16-17, 21-33 are ejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 2012/0243712) in view of Lim et al. (US 2015/0293417).
Regarding Claim 1, Yamada discloses a device (Figures 4-5), comprising: 
a diode circuit formed on a substrate (comprising Mn3,D1/D4, Mn4,D2/D5 formed on a substrate, Figures 4-5, substrate not shown in Figures, recited in Paragraph 79) coupled between a first input/output (I/O) pin (IN/OUT coupled to Mn3, Figures 4-5) and a second I/O pin (IN/OUT coupled to Mn4, Figures 4-5) of a circuit (circuit being coupled 
wherein the diode circuit is configured to provide a first discharging path from the first I/O pin to a first bulk terminal of the first transistor of the circuit (the first discharge path from the first I/O pin, IN/OUT in Figure 5 to the node via the body diode of Mn3) and a second discharging path for the second I/O pin of the circuit (Figures 4-5, Paragraph 57, “The serial circuit functions as a switch element for making the source terminals of the third n-channel MOSFET Mn3 and the fourth n-channel MOSFET Mn4 become the ground potential when the third n-channel MOSFET Mn3 and the fourth n-channel MOSFET Mn4 are OFF”),
wherein the first I/O pin corresponds to a source/drain terminal of the first transistor (first I/O pin corresponds to a source/drain of Mn3, Figures 4-5), and is independent from a first gate structure of the first transistor (the first I/O pin corresponds to the source/drain of Mn3 is not directly coupled to a gate structure of Mn3 schematically shown in Figure 5),
wherein the diode circuit further comprises an interconnection structure (interconnection structure comprising connection from the gates to the common drain, Figure 5), the interconnection structure comprises a first contact and a second contact (a first contact from the first gate to the common drain contact and a second contact from the second gate to the common drain contact, Figure 5).  

Lim discloses a diode circuit (Figures 1-7) formed on a substrate (comprising 101, Figures 5A-C, 6) comprising a first transistor and a second transistor (T12, T22, Figures 2B, 3-4, 5A-C, 6) with common source/drain connection (T12 and T22 with common source/drain connection, Figures 2B, 3-4, 5A-C, 6) and a gate interconnection structure (comprising BL1, CC, contact between drain of T12, T22, not labelled, and the connection C2 between the contacts, Figures 2B, 3-4, 5A-C, 6) that comprises a first contact (comprising contacts between the drain of T12, T22, not labelled, Figures 2B, 3-6) and a second contact (comprising CC, BL1, Figures 2B, 3-4, 5A-C, 6) that is formed over the first contact (Figures viewed with gate as the top), and the second contact is arranged across the first gate structure of the first transistor and a second gate structure of the second transistor (CC, BL1 arranged across the first gate structure, gate of the T12 and a second gate structure, gate of T22,  Figures 2B, 3-4), wherein the first contact is formed between the second contact and the substrate (C2 between the common drain area formed on the substrate and the first contact CC, Figures 2B, 3-4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the gate structure of Yamada as taught by Lim, to optimize the layer structure based on the design conditions such as size, space, number of contacts, type of transistors and gate bias requirements
Claim 2, combination of Yamada and Lim discloses the device of Claim 1, wherein the first transistor is coupled between a node and the first I/O pin (Mn3 is coupled between a node coupled to other/second source/drain of Mn3, Mn4, Figures 4-5), wherein the second transistor (comprising Mn4, Figures 4-5) is coupled between the node and the second I/O pin (Mn4 coupled to the node and the IN/OUT pin), wherein the node, a control terminal of the first transistor, and a control terminal of the second transistor are configured to receive a first voltage (the node and control terminals/gate terminals of Mn3, Mn4 are configured to receive the ON/OFF signal as shown in Figures 4-5), in order to turn off the first transistor and the second transistor (by applying OFF signal to the gates of Mn3 and Mn4 in order to turn off the transistors, Figures 4-5, Paragraph 57, “The serial circuit functions as a switch element for making the source terminals of the third n-channel MOSFET Mn3 and the fourth n-channel MOSFET Mn4 become the ground potential when the third n-channel MOSFET Mn3 and the fourth n-channel MOSFET Mn4 are OFF”).
Regarding Claim 3, combination of Yamada and Lim discloses the device of Claim 2, wherein the first transistor and the second transistor comprises: 
an active region comprising a first portion, a second portion, and a third portion (active region comprising portions corresponding to the source/drain of the first transistor being the first portion, corresponding to the gates and commonly coupled source/drain of first and second transistor being the second portion and the corresponding to drain/source of the second transistor being the third portion, Figure 5), wherein the second portion of the active region corresponds to the node (the second portion corresponds to the node which is coupled to the first gate and the second gate); 

wherein the second gate structure (gate of Mn4, Figure 5) is arranged over the active region and between the second portion and the third portion of the active region, and configured to operate as the control terminal of the second transistor (gate region of Mn4 arranged between the commonly coupled drain/source region and the drain/source region and of the Mn3 schematically shown in Figure 5); and 
wherein the interconnection structure arranged to couple the first gate structure, the second gate structure, and the second portion of the active region to each other (structure corresponding to the commonly coupled source/drain region and the gates of MN3, Mn4, Figure 5).
Regarding Claim 4, combination of Yamada and Lim discloses the device of Claim 2, wherein the second discharging path is from the second I/O pin to a bulk terminal of the second transistor (the second discharge path from the second I/O pin, OUT/IN in Figure 5 of Yamada to the node via the body diode of Mn4).
Regarding Claim 5, Yamada does not specifically disclose that a width of the diode circuit in the device of Claim 1, is equal to or less than about three times a distance of a poly pitch.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the width of the diode circuit in relation to the poly pitch based on the design rule and conditions such as limits 
Regarding Claim 16, Yamada discloses a method (Figures 4-5), comprising: 
coupling transistors formed on a substrate (comprising Mn3 with D1, Mn4 with D2 formed on a substrate, Figures 4-5, substrate not shown in Figures, recited in Paragraph 79), which are integrally formed at an active region and adjacent to each other (Mn3, Mn4 source/drain to drain/source coupled, Figures 4-5), between a first input/output (I/O) pin (IN/OUT coupled to Mn3, Figures 4-5) and a second I/O pin (IN/OUT coupled to Mn4, Figures 4-5) of a circuit (circuit being coupled to the IN/OUT terminal, Figures 4-5); and 
turning off the one or more transistors, in order to provide a first discharging path from the first I/O pin to a first bulk terminal of the first transistor (the first discharge path from the first I/O pin, IN/OUT in Figure 5 to the node via the body diode of Mn3) and to provide a second discharging path for the second I/O pin (Figures 4-5, Paragraph 57, “The serial circuit functions as a switch element for making the source terminals of the third n-channel MOSFET Mn3 and the fourth n-channel MOSFET Mn4 become the ground potential when the third n-channel MOSFET Mn3 and the fourth n-channel MOSFET Mn4 are OFF”),
wherein the first I/O pin corresponds to a source/drain terminal of the first transistor (first I/O pin corresponds to a source/drain of Mn3, Figures 4-5), and is independent from a first gate structure of the first transistor (the first I/O pin corresponds to the source/drain of Mn3 is not directly coupled to a gate structure of Mn3 schematically shown in Figure 5),

Yamada does not specifically disclose the layer structure to show the second contact that is formed over the first contact, and the second contact is arranged across the first gate structure of the first transistor and a second gate structure of the second transistor, wherein the first contact is formed between the second contact and the substrate.
Lim discloses a diode circuit (Figures 1-7) formed on a substrate (comprising 101, Figures 5A-C, 6) comprising a first transistor and a second transistor (T12, T22, Figure 4) with common source/drain connection (T12 and T22 with common source/drain at C2, Figures 4) and a gate interconnection structure that comprises a first contact (comprising C2, Figures 2B, 3-6) and a second contact that is formed over the first contact (comprising BL1, Figures 2B), and the second contact is arranged across the first gate structure of the first transistor and a second gate structure of the second transistor (BL1 arranged over a first gate structure GE2 of the T12 and a second gate structure GE2 of T22,  Figures 2B, 3-4), wherein the first contact is formed between the second contact and the substrate (C2 between the common drain area formed on the substrate and the first contact CC, Figures 2B, 3-4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the gate structure of Yamada as taught by 
Claim 17 basically recites the method corresponding to the device of Claim 2, therefore rejected at least for the same reasons as for Claim 2.
Regarding Claim 25, combination of Yamada and Lim discloses the device of Claim 3, wherein the first contact is disposed over and coupled to the second portion of the active region (Figure 6, C2 disposed over DE2, DE2, Paragraph 94, “…a transparent conductive layer is formed on the base substrate 101 on which the contact holes C1, C2 and C3 are formed.  The transparent conductive layer is patterned to form a bridge electrode BE, which connects the second drain electrodes DE2 of the second transistors T12 and T22 and the first breakup line BL1 through the second contact hole C2.  The common contact part CC is at least partially defined by the bridge electrode BE, which connects the second drain electrodes DE2 and the first breakup line BL1 through the second contact hole C2”).
Claim 26 basically recites the same limitations as Claim 5, except that the device of Claim 25 is recited.  Therefore Claim 26 is rejected at least for the same reasons as for Claim 5. 
Regarding Claim 27, combination of Yamada and Lim discloses the device of Claim 1, wherein the second discharging path is from the second I/O pin to a bulk terminal of the second transistor (the second discharge path from the second I/O pin, OUT/IN in Figure 5 of Yamada to the node via the body diode of Mn4).
Claim 28 basically recites the method corresponding to the device of Claim 3, therefore rejected at least for the same reasons as for Claim 3.
Claim 29, combination of Yamada and Lim discloses the method of Claim 28, wherein the first contact is disposed over and coupled to the second portion of the active region (Figure 6, C2 disposed over DE2, DE2, Paragraph 94, “…a transparent conductive layer is formed on the base substrate 101 on which the contact holes C1, C2 and C3 are formed.  The transparent conductive layer is patterned to form a bridge electrode BE, which connects the second drain electrodes DE2 of the second transistors T12 and T22 and the first breakup line BL1 through the second contact hole C2.  The common contact part CC is at least partially defined by the bridge electrode BE, which connects the second drain electrodes DE2 and the first breakup line BL1 through the second contact hole C2”).
Claim 30 basically recites the same limitations as Claim 5, except that the method of Claim 29 is recited.  Therefore Claim 30 is rejected at least for the same reasons as for Claim 5. 
Regarding Claim 31, combination of Yamada and Lim discloses the method of Claim 16, wherein the second discharging path is from the second I/O pin to a bulk terminal of the second transistor (the second discharge path from the second I/O pin, OUT/IN in Figure 5 of Yamada to the node via the body diode of Mn4).
Amended Claim 21 and its dependent claims 22-24 and 32-33 basically recite, more broadly and in different order, the limitations Claims 1-5, and 25, therefore rejected at least for the same reasons as for Claims 1-5 and 25. 
Claims 1, 16, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lue et al. (US 2015/0318273) in view of Lim et al. (US 2015/0293417).
Regarding Claim 1, Lue discloses a device (Figures 1-20), comprising:

wherein the diode circuit is configured to provide a first discharging path from the first I/O pin of the circuit to a first bulk terminal of the first transistor (discharge path via the parasitic diode, not shown, from the first I/O pin to the bulk terminal of 10, Figure 1) and a second discharging path from the second I/O pin of the first transistor of the circuit (Figures 5-6, during manufacturing provides first and second ESD discharge path, Paragraphs 41, 70-71), 
wherein the first I/O pin corresponds to a source/drain terminal of the first transistor, and is independent from a first gate structure of the first transistor (Figure 1, it is noted that I/O pins, source/drain terminal of 11, 10, are shown as coupled to the substrate when switched off/during manufacturing, to be coupled to the circuit to be protected) of a circuit (circuit to be protected),
wherein the diode circuit further comprises an interconnection structure, the interconnection structure comprises a first contact (a first contact at the common source/drain node, Figure 1) and a second contact (comprising contacts to 16, 17, Figure 
Lue does not disclose the second contact being formed over the first contact and arranged being across the first gate structure and the second gate structure. 
Lim discloses a diode circuit (Figures 1-7) formed on a substrate (comprising 101, Figures 5A-C, 6) comprising a first transistor and a second transistor (T12, T22, Figure 4) with common source/drain connection (T12 and T22 with common source/drain at C2, Figures 4) and a gate interconnection structure that comprises a first contact (comprising C2, Figures 2B, 3-6) and a second contact that is formed over the first contact (comprising BL1, Figures 2B), and the second contact is arranged across the first gate structure of the first transistor and a second gate structure of the second transistor (BL1 arranged over a first gate structure GE2 of the T12 and a second gate structure GE2 of T22,  Figures 2B, 3-4), wherein the first contact is formed between the second contact and the substrate (C2 between the common drain area formed on the substrate and the first contact CC, Figures 2B, 3-4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the gate structure of Lue as taught by Lim, to optimize the layer structure of the gate interconnection based on the design conditions such as size, space, number of contacts, type of transistors and gate bias requirements.      
Claim 16 basically recites a method corresponding to the device of Claim 1,

Amended Claim 21 basically recites, more broadly the limitations of Claim 1, not reciting the second discharge path and including an active region wherein the first transistor is formed.  Lue’s first transistor include an active region for forming source, drain regions, therefore rejected at least for the same reasons as for Claim 1. 

Response to Arguments
Applicant's arguments filed 2/10/2021 have been fully considered but they are not persuasive in view of current rejection addressing newly recited limitations.
Regarding Applicant’s arguments, on Pages 8-12 of the Remarks toward the new limitation of the “wherein the first contact is formed between the second contact and the substrate”, please see the 112 rejection toward the limitation.
Applicant’s arguments, on Pages 8-12 of the Remarks toward the rejection of independent Claim 1 and claims 16 and 21 are mostly directed toward the secondary reference Lim used in combination with primary reference and Yamada and primary reference Lue, and toward the limitation of interconnection structure that comprises the first contact and the second contact. 
In response to the arguments toward Lim reference, examiner respectfully notes that the reference shows a layer by layer, cross sectional view of the interconnection structure, and the instant application shows a top view, and the claims using phrases, 
Applicant’s arguments, on Pages 10-12 of the Remarks toward the rejection of independent claims 16, 21, are similarly directed toward the secondary reference Lim and the amended limitation of the interconnection structure, therefore please see the response to arguments above
Regarding Applicant’s arguments, on Pages 10-12 of the Remarks toward the rejection of dependent claims 2-5, 25-27, 17, 28-31 and 22-24, 32-33, please see the response to arguments above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maeda et al. (US 6,204,546); Lue et al. (US 2015/0318273).
discloses a device (Figures 1-20), comprising: a diode circuit (for example, comprising 11, 12, Figure 1, also see corresponding elements in other Figures) coupled between a first input/output (I/O) pin (connected to the drain/source node of 10, Figure 1) and a second I/O pin (connected to the drain/source node of 11, Figure 1, it is noted that I/O pins are shown as coupled to the substrate when switched off/during manufacturing, to be coupled to the circuit to be protected) of a circuit (circuit to be protected), and configured to be turned off (Paragraphs, 42, 70-71), wherein the diode circuit is configured to provide a first discharging path for the first I/O pin of the circuit and a second discharging path for the second I/O pin of the circuit (Figures 5-6, during manufacturing provides first and second ESD discharge path, Paragraphs 41, 70-71).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002.  The examiner can normally be reached on Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/Examiner, Art Unit 2836, 2/17/2021